DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species C, claims 1, 6-13 and 18-28 in the reply filed on August 4, 2022 is acknowledged.
Claims 2-5 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 4, 2022.

Claim Objections
Claims 10 and 24-25 are objected to because of the following informalities:  
In claims 10 and 24-25, in line 1, the “imaging processor” should be replaced with – image processor --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 27, in lines 12-18, the claims refers to “if the electromechanical signal indicates the arrhythmia…”, which sets forth that it is the electromechanical signal itself that indicates the type of arrhythmia (i.e., focal arrhytmia, etc.).  However, though the specification does provide support for analyzing the electromechanical signal to determine one or more patterns, and then using the patterns to determine the type of arrhythmia (see paragraph [0095] of the corresponding PG-Pub), the specification does not provide support that the type of arrhythmia is identified based on the electromechanical signal itself.  The claim therefore fails to comply with the written description requirement.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 27, in lines 12-18, the claim presents three “if” clauses, which state “if the electromechanical signal indicates the arrhythmia is a [focal arrhythmia, reentrant arrhythmia, atrial flutter]...”.  The scope of the claim is indefinite as the “if” clauses are dependent on the electromechanical signal being indicative of several types of arrhythmia, yet the claim does not previously establish that the electromechanical signals are associated with different types of arrhythmia (i.e. the claim previously sets forth patterns are “characteristic of an arrhythmia” (i.e. signal is analyzed to determine patterns characteristic of a single arrhythmia (i.e. “an arrhythmia”), but not that the electromechanical signal could be indicative of the different types of arrhythmia).  It appears there is a missing step/link between the analysis step and the “if” clauses.  For examination purposes, it is assumed that a step of ---determine a type of arrhythmia based on the electromechanical signal --- is performed prior to the “if” clauses and the “if” clauses are dependent on if the determined type of arrhythmia corresponds to a [focal arrhythmia, reentrant arrhythmia or atrial flutter]. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-13, 18-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claiim 1 is directed to a method/process and claim 13 is directed to a system/apparatus.  The claim(s) recite(s) measuring a periodicity of the image data for each of the one or more pixel locations over the series of images, the periodicity corresponding to an electromechanical signal of the heart in the region corresponding to the measured one or more pixel locations. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, measuring a periodicity of the image data, in the context of the claim, encompasses the user visually observing the images/signals to determine the periodicity (i.e. user observes and mentally determines a periodicity based on the visualization).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1 and 13 recite an abstract idea.
This judicial exception is not integrated into a practical application because claims 1 and 13 further recite acquiring a series of two or more images of the heart (specifically images of the heart) [using an imaging device in claim 13] and obtaining image data corresponding to the one or more pixel locations during the series of images [using an image processor in claim 13].  The limitations are recited at a high level of generality (i.e. as a means for gathering data for the measuring step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.   Furthermore, the claims do set forth that the measuring is performed by an “image processor” and additionally, in claim 13, that obtaining image data is performed by the “image processor” .The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of measuring and obtaining image data [claim 13]) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an image processor to perform the measuring step amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims 1 and 13 are not patent eligible.  
	Claims 6, 8-9 and 18 further limit the abstract idea and do not integrate the judicial exception into a practical application or includes additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.
	Claims 7, 19, and 20-21 further limit the image data/image device and therefore are directed to the means for gathering data, which does not integrate the judicial exception into a practical application or includes additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.  
	Claims 10-12 and 22-26 set forth limitations which fall within the “Mental Processes” grouping of abstract ideas as nothing in the claim elements precludes the step from practically being performed in the mind (i.e. user can view the results and mentally determine the type of arrhytmia, etc.).  The claims do not integrate the judicial exception into a practical application or includes additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 6-8, 10, 13, 18-22 and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Konofagou et al. (US PG Pub 2007/0049824, hereinafter “Konofagou”), as cited by Applicant.
Regarding claim 1, Konofagou discloses a method for mapping behavior of a heart (see paragraph [0052]: "…the invention may be used in connection with imaging and characterizing the propagation of electromechanical waves in the heart."), comprising: 
acquiring a series of two or more images of the heart (see paragraph [0053]: "System 100 may include an image detection device, such as an ultrasound probe 102, which is used to create images of the heart…"), the series of images taken at one or more pixel locations (see paragraph [0057]: "Each frame is represented by a matrix of pixel values. The displacement maps provide an indication of the local axial movements between frames."), each pixel location corresponding to a region of the heart (see paragraph [0054]: "In the exemplary embodiment, a set of N frames of raw ultrasound data of the heart is acquired during a cardiac cycle at high frame rate…"); 
obtaining image data corresponding to the one or more pixel locations during the series of images (see paragraph [0057]: "N-1 displacement 2D maps (also referred to as correlation matrices) are computed through the correlation of two consecutive frames i and i+1 (                        
                            1
                            <
                            i
                            <
                            N
                            -
                            1
                        
                    ). Each frame is represented by a matrix of pixel values. The displacement maps provide an indication of the local axial movements between frames."); and
measuring, by an image processor (see paragraph [0053]: "The raw data produced by the scanner 104 may be transferred to a computer 106 having a CPU 108 for processing the data."), a periodicity of the image data for each of the one or more pixel locations over the series of images (see paragraph [0057]: "N-1 displacement 2D maps (also referred to as correlation matrices) are computed through the correlation of two consecutive frames i and i+1 (                        
                            1
                            <
                            i
                            <
                            N
                            -
                            1
                        
                    ). Each frame is represented by a matrix of pixel values. The displacement maps provide an indication of the local axial movements between frames"); 
the periodicity corresponding to an electromechanical signal of the heart in the region corresponding to the measured one or more pixel locations (see paragraph [0057]: "N-1 displacement 2D maps (also referred to as correlation matrices) are computed through the correlation of two consecutive frames i and i+1 (                        
                            1
                            <
                            i
                            <
                            N
                            -
                            1
                        
                    ). Each frame is represented by a matrix of pixel values. The displacement maps provide an indication of the local axial movements between frames." See also paragraphs [0059]-[0060]: "…a video of the sequence of N-1 displacement maps may be assembled to create a video of the displacements of the body structure or tissue (step 212). In the exemplary embodiment, a video of the myocardium displacements is created by this technique. The video of the displacement map of the myocardium will depict the propagation of the electromechanical wave.").

Regarding claim 13, Konofagou discloses an imaging system for mapping behavior of a heart (see paragraph [0052]: "The invention may be used in connection with imaging and characterizing the propagation of electromechanical waves in the heart…"), comprising: 
an imaging device (see paragraph [0053] “System 100 may include an image detection device, such as an ultrasound probe 102, which is used to create images of the heart…") configured to acquire a series of two or more images of the heart at one or more pixel locations (see paragraph [0057]: "Each frame is represented by a matrix of pixel values. The displacement maps provide an indication of the local axial movements between frames."), each pixel location corresponding to a region of the heart (see paragraph [0054]: "In the exemplary embodiment, a set of N frames of raw ultrasound data of the heart is acquired during a cardiac cycle at high frame rate."); 
an image processor coupled to the imaging device (see paragraph [0053]: "The raw data produced by the scanner 104 may be transferred to a computer 106 having a CPU 108 for processing the data."), configured to: 
obtain image data of the one or more pixel locations during the series of images (see paragraph [0057]: "N-1 displacement 2D maps (also referred to as correlation matrices) are computed through the correlation of two consecutive frames i and i+1 (                        
                            1
                            <
                            i
                            <
                            N
                            -
                            1
                        
                    ). Each frame is represented by a matrix of pixel values. The displacement maps provide an indication of the local axial movements between frames."), and 
measure a periodicity of the image data for each of the one or more pixel locations over the series of images (see paragraph [0057]: "N-1 displacement 2D maps (also referred to as correlation matrices) are computed through the correlation of two consecutive frames i and i+1 (                        
                            1
                            <
                            i
                            <
                            N
                            -
                            1
                        
                    ). Each frame is represented by a matrix of pixel values. The displacement maps provide an indication of the local axial movements between frames."), the periodicity corresponding to an electromechanical signal of the heart in the region corresponding to the measured one or more pixel locations (see paragraph [0057]: "N-1 displacement 2D maps (also referred to as correlation matrices) are computed through the correlation of two consecutive frames i and i+1 (                        
                            1
                            <
                            i
                            <
                            N
                            -
                            1
                        
                    ). Each frame is represented by a matrix of pixel values. The displacement maps provide an indication of the local axial movements between frames." See also paragraphs [0059]-[0060]: "…a video of the sequence of N-1 displacement maps may be assembled to create a video of the displacements of the body structure or tissue (step 212). In the exemplary embodiment, a video of the myocardium displacements is created by this technique. The video of the displacement map of the myocardium will depict the propagation of the electromechanical wave.").
Regarding claims 6 and 18, Konofagou discloses measuring the periodicity comprises performing a Fourier transform of the image data for each of the one or more pixel locations (see paragraph [0080]: "The phase was measured as a function of the propagation distance r, using the Fourier Transform of the temporal displacements at the location r computed at the angular frequency ω. Finally, the derivative of the phase of the wave with respect to distance was estimated using a linear regression fit on the set of measurements points…").

Regarding claims 7 and 21, Konofagou discloses the image data comprises first image data corresponding to one or more first pixel locations corresponding to a first region of the heart and second image data corresponding to one or more second pixel locations corresponding to a second region of the heart (see paragraph [0080]: To analyze the propagation of the mechanical waves, the phase velocity of the vibration was determined for an angular frequency ω. The wave was assumed to propagate with a velocity c in a direction r that was arbitrarily determined on the image by the direction of the wall, and a set of measurement points was selected on this direction."), the method further comprising comparing a first periodicity corresponding to the first region and a second periodicity corresponding to the second region (see paragraph [0080]: "To analyze the propagation of the mechanical waves, the phase velocity of the vibration was determined for an angular frequency ω. The wave was assumed to propagate with a velocity c in a direction r that was arbitrarily determined on the image by the direction of the wall, and a set of measurement points was selected on this direction. The wave number is k= ω/c, and the phase of the wave is Φ(r)=kr along the direction of propagation. The phase was measured as a function of the propagation distance r, using the Fourier Transform of the temporal displacements at the location r computed at the angular frequency ω.").

Regarding claims 8 and 22, Konofagou discloses measuring a first phase associated with the first periodicity and a second phase associated with the second periodicity and comparing the first phase with the second phase to determine a direction of propagation of the electromechanical signal in the heart (see paragraph [0080]: "To analyze the propagation of the mechanical waves, the phase velocity of the vibration was determined for an angular frequency ω. The wave was assumed to propagate with a velocity c in a direction r that was arbitrarily determined on the image by the direction of the wall, and a set of measurement points was selected on this direction. The wave number is k= ω/c, and the phase of the wave is Φ(r)=kr along the direction of propagation. The phase was measured as a function of the propagation distance r, using the Fourier Transform of the temporal displacements at the location r computed at the angular frequency ω. Finally, the derivative of the phase of the wave with respect to distance was estimated using a linear regression fit on the set of measurements points, and the velocity of the wave at the frequency f was calculated.").

Regarding claims 10 and 24, Konofagou discloses determining, by the imaging processor, a type of arrhythmia in the heart corresponding to the electromechanical signal (see paragraph [0068]: "The present invention may also be used to diagnose, or assist in surgical intervention in ... (ii) arrhythmias and dysrhythmias (e.g., surgical treatment of ventricular dysrhythmias, diagnosis of low-amplitude atrial fibrillation)…").

Regarding claim 19, Konofagou discloses the image data comprises an intensity of each of the one or more pixel locations (see paragraph [0070]: "The first electromechanical wave is found at the end-diastolic phase of the cardiac cycle (which corresponds to the beginning of the contraction). Figs. 5(a) through 9(a) show five consecutive frames of the propagation of the wave. The location of the electromechanical wavefront is indicated by arrow W in each of Figs. 7(a)-11(a)…Blue displacements are in the direction of the transducer (top of the image), and red displacements are in the opposite direction. As shown in these images, the contraction of the myocardium starts on the left side (septum) and propagates to the right side of the image…").

Regarding claim 20, Konofagou discloses the imaging device comprises an ultrasound transducer (see paragraph [0053]: "System 100 may include an image detection device, such as an ultrasound probe 102, which is used to create images of the heart…").

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konofagou.
Regarding claims 9 and 23, Konofagou discloses imaging displacement of the myocardium (see paragraph [0056]: "At step 206, the raw data received from the image acquisition equipment is processed. In the exemplary embodiment, the data processing step computes an estimation of the displacement of particular objects in the images, such as the myocardium, between consecutive frames." See also paragraph [0060]: "The video of the displacement map of the myocardium will depict the propagation of the electromechanical wave."). 
Konofagou is silent with regards to the first region of the heart being specifically at least a portion of the right atrium and the second region of the heart comprises at least a portion of the left atrium or ventricles. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the regions of Konofagou through routine experimentation to specifically include the first and second regions of the heart being a portion of the right atrium and the left atrium or ventricles, respectively, in order to depict the propagation of an electromechanical wave between or across different structures of the heart, and determine the appropriate region to image for the desired diagnosis and intended purpose of the invention as set forth. 

Claims 11-12 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konofagou, and in further view of Lo et al., (US PG Pub 2012/0004693, hereinafter “Lo”), as cited by Applicant.
Regarding claims 11 and 25, Konofagou discloses a treatment for arrhythmia (see paragraph [0067]: "In order to implant the artificial pacemaker at the correct location, the electrical propagation must be determined accurately…the present invention provides a means for determining electrical propagation in the myocardium of a subject, in the context of achieving an effective position of a pacemaker in the subject." See also paragraph [0068]: "The present invention may also be used to diagnose, or assist in surgical intervention in ... (ii) arrhythmias"). 
However, Konofagou is silent with regards to estimating the likelihood of success of a treatment for an arrhythmia.
Lo, drawn to the quantification and treatment of heart irregularities (see Abstract), teaches estimating a likelihood of success of a treatment for an arrhythmia (see paragraph [0021]: "Specifically, the VF signals are analyzed using detrended fluctuation analysis (DFA) by the analyzer 110…" See also paragraph [0033]: "…the overall magnitude of the detrended root-mean-square curve can be monitored (step 610). If the DFA curve drops in value as a function of the sampling box sizes in the second region, as observed from a display (115, FIG. 1) by a medical personnel, electrical defibrillation is applied to the patient…If the DFA curve decreases in its positive slope and (i.e. becomes flatter) in response to the CPR, the likelihood of success for electrical defibrillation is higher.").
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method and system of Konofagou to include estimating a likelihood of success of a treatment for an arrhythmia, as taught by Lo, in order to increase the rate of successful defibrillation in ventricular fibrillation, as recognized by Lo (see paragraph [0034]).
Regarding claims 12 and 26, Konofagou discloses the treatment comprises cardioversion (see paragraph [0067]: "The present invention provides a means for determining electrical propagation in the myocardium of a subject, in the context of achieving an effective position of a pacemaker in the subject.”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9-12, 13, 23-26, 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11-14, 17-18 and 28-31 of U.S. Patent No. 10,517,564. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 13 and 27 of the instant application is generic to all that is recited in claims 1 and 17 of the Patent.  That is, claims 1 and 17 of the Patent falls entirely within the scope of instant claims 1, 13 and 27, or in other words, instant claims 1, 13 and 27 are anticipated by claims 1 and 17 of the Patent.  Specifically, because claims 1 and 17 of the Patent claims the same structure and steps (i.e. acquiring a series of two or more images, obtaining image data, measuring a periodicity of the image data, analyzing the electromechanical signal, if the electromechanical signal/one or more patterns [which are derived from the signal] indicates the arrhythmia is a focal arrhytmia, etc.), as claimed in instant claims 1, 13 and 27, the method and system of claims 1, 13 and 27 are anticipated by claims 1 and 17 of the Patent.  
With regards to claim 28, claim 18 of the Patent sets forth the same limitations.
With regards to claims 6 and 18, claim 6 of the Patent sets forth the same limitations.
With regards to claims 9-12 and 23-26, claims 11-14 and 28-31, respectively, of the Patent sets forth the same limitations.

Examiner’s Note
With regards to claims 27-28, it is noted that the claims are rejected under double patenting and 35 USC 112 first and second paragraphs.  However, it should be noted that the prior art does not teach or suggest performing the “if” clause statements which are dependent on the electrochemical signal indicating the type of arrhythmia, in combination with the other claimed elements.

Conclusion
This is a continuation of applicant's earlier Application No.14/682,980.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793